Pope, Judge.
Defendant was indicted and tried for murder. He was convicted of voluntary manslaughter and sentenced to fifteen years, to serve twelve. His appointed counsel has filed an Anders motion and the requisite brief, submitting that no errors of substance were committed in the trial of the case. See Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). We have independently reviewed the record and transcript in accordance with Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), and we agree with counsel that defendant was given a fair trial. Furthermore, we are satisfied that the conviction is amply supported by the evidence. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We therefore grant counsel’s motion to withdraw and we affirm the conviction. Spradlin v. State, 165 Ga. App. 475 (302 SE2d 120) (1983).
*789Decided September 8, 1983.
Willis B. Sparks III, District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.